 

tN

oOo SS SN HN A & B®

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02765-JAM-CKD Document 55 Filed 06/02/20 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION

BRIGITTE BUTCHER, BILLY REID, JOLENE Case No. 2:18-cv-02765-JAM-CKD
REID, SUSAN EXTEIN, STANLEY EXTEIN, ;

MICHAEL ELLIOT, CRYSTAL MOTLEY, DICK (PK@POsED] ORDER GRANTING
VEIT, DENNIS OWENS, DERECK DEMPSEY, PRELIMINARY APPROVAL OF
CARRIE ANTRAPP, WILBUR CLASS ACTION SETTLEMENT
BARTHOLOMEW, and ANNETTE SKEEN, on
behalf of themselves and all other similarly
situated,

Plaintiffs,
VS.

CITY OF MARYSVILLE, MARYSVILLE
POLICE DEPATMENT, RICKY SAMAYOA,
BRENT BORSDEN, COUNTY OF YUBA, YUBA
COUNTY CODE ENFORCEMENT, and DOES 1
to 100,

Defendants.

 

 

The Court hereby GRANTS Plaintiffs’ Unopposed Application for Preliminary Approval of Class
Action Settlement (the “Motion”) and further makes the following specific findings and orders:

1, The Court finds that the Settlement Agreement, attached as Exhibit 1 to the Declaration of
Mark E. Merin in support of the Motion is within the range of reasonableness to justify publishing and
sending notice of the proposed settlement to potential class members as well as the scheduling of a Final
Approval Hearing. Specifically, the Court finds that (1) the Settlement Agreement was the product of
informed and non-collusive negotiations; (2) the Settlement Agreement has no obvious deficiencies; (3)

the Settlement Agreement falls within the range of possible approval; and (4) the Class Notice
1

 

 

 

ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD

 
 

Oo Cc ~s Mm AH Fe WH HN fF

NHN NWN 6S NH WB NB BR RD RO SR SO PO i eS ll eS Sl el
co 4 BH th & WY YF FSF CS Oo Oo SHS HR A Fe OULU LUD

 

 

Case 2:18-cv-02765-JAM-CKD Document 55. Filed 06/02/20 Page 2 of 4

(Attachment 2) and Claim Form (Attachment 3) are, in all respects, fair, reasonable, adequate, and in
compliance with all applicable requirements of Rule 23 of the Federal Rules of Civil Procedure, and the
California and United States Constitutions.

2. The Court finds, subject to the Final Approval Hearing, that the proposed Settlement Class
is appropriate for class certification for settlement purposes only, pursuant to Rule 23 of the Federal
Rules of Civil Procedure. Specifically, the proposed Settlement Class satisfies the requirements of Rule
23(a) including (a) numerosity; (b) commonaliaty; (c) typicality; and (d) adequacy of representation.

3. The Court provisionally certifies the Action to proceed as a class action for settlement
purposes only pursuant to Rule 23(e), with the Settlement Class defined as follows: All persons who lost
property during the period from January 1, 2016, through and including March 1, 2017, related to
homeless camp code enforcement removal efforts at any of the following homeless encampments: (1)
Avondale, (2) Hollywood Trailer Park, (3) Upper Hollywood, (4) Shad Pad, (5) Horseshoe, (6) Boki
Temple, and (7) Thorntree (aka “the Jungle’),

A, The Court approves the Class Notice and Claim Form and further approves the method by
which notice is proposed in the Settlement Agreement to be given to the Settlement Class. The Class
Notice and Claim Form shall be distributed to the Class pursuant to the notice provisions in the
Settlement Agreement.

5. The Court approves the procedure set forth in the Settlement Agreement and reflected in
the Class Notice, with which Settlement Class Members must comply in order validly to object to the
Settlement or to exclude themselves from the Settlement.

6. Any Settlement Class Member who did not elect to be excluded from the Settlement by
submitting a Request to be Excluded by the Objection/Exclusion Deadline may, but need not, submit
objections to the proposed Settlement by filing and serving an Objection to the Settlement by the
Objection/Exclusion Deadline.

7, Any Settlement Class Member who did not elect to be excluded from the Settlement by
submitting a Request to be Excluded by the Objection/Exclusion Deadline may, but need not, enter an
appearance in this Action through his or her own attorney. Settlement Class Members who do not enter

an appearance through their own attorncys will be represented by Class Counsel.
2

ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Butcher v. City af Marysville, United States District Count, astern District of California, Case No. 2:18-cv-02765-JAM-CKD

 

 
 

co CO S OH tA

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-02765-JAM-CKD Document 55 Filed 06/02/20 Page 3 of 4

8. The Court hereby appoints Plaintiffs as the Representative Plaintiffs of the Class for
settlement purposes only, subject to Final Approval.

9. The Court hereby appoints Plaintiffs’ Counsel to serve as Class Counsel for settlement
purposes only, subject to Final Approval.

0. A Final Approval Hearing is scheduled to be held before this Court on

S at [138 om _

eh 4! , 2020,for another date approximately ninety (90) days following the Preliminary
Approval] at 10:00 a.m. in Courtroom 2 (15" floor) of the Robert T. Matsui United States Courthouse,
located at 501 I Street, Sacramento, Califomia 95814, before the Honorable John A. Mendez, to consider
the fairness, reasonableness, and adequacy of the proposed Settlement, the dismissal, with prejudice, of
the Action against the City of Marysville, the Marysville Police Department, Ricky Samayoa, Brant
Bordsen, County of Yuba, Yuba County Code Enforcement and Does 1 — 100, and the entry of an Order
dismissing the defendants in the class action. Class Counsel’s application for an award of attorneys’ fees
and costs shall be heard a the time of the Final Approval Hearing.

11. The date, time and location of the Final Approval Hearing shall be set forth in the Class
Notice, but the Final Approval Hearing shall be subject to cancellation or continuation by the Court,
including in the event the Court elects to decide the motion for Final Approval without a hearing, without
further notice to the Class other than any notice that the Court may issue pursuant to its regular
procedures.

12. Only Settlement Class Members who have filed and served timely Objections shall be
entitled to be heard at the Final Approval Hearing. Any Settlement Class Member who does not timely
file and serve an Objection to the Settlement shall be deemed to have waived any such objection by
appeal, collateral attack, or otherwise.

13. All Settlement Class Members who do not seek to be excluded from the Settlement by
submitting a Request for Exclusion by the Objection/Exclusion Deadline are enjoined from proceeding
against the Settling Defendants, including their present or former elective and/or appointive boards,
agents, servants, employees, consultants, departments, commissioners, attorneys, officials and officers,
and all other individuals and entities, whether named or unnamed in the Action, as to the claims asserted

in the Action.
3

ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Butcher v. City of Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD

 

 
 

 

oO f& SY DA Ww & WY YB =

mw o6UNhUmweNlUDN ONO ONS ODND ODN i i Ri ii Hi rl i Stl re lc el
oso ~~ Om wo ff WH BH KF CO CO TD SS HR eH F&F WH BP FF FS

 

 

Case. 2:18-cv-02765-JAM-CKD Document 55 Filed 06/02/20 Pagé™ of-4

14. | Notwithstanding anything herein to the contrary, the Court reserves decision on Final
Approval of the Settlement pending the Final Approval Hearing, including consideration of any
Objections to the Settlement, and also reserves decision on the final Fee and Expense Award, and the
Incentive Fee.

15. This Action is hereby stayed pending Final Aproval, except for any activities set forth in
the Settlement Agreement.

16. —_ In the event the Settlement is not finally and fully approved through entry of the Order of
Dismissal of the Action against Defendants which becomes final as of the Effective Date, and/or if the
Settlement is not otherwise fully and finally consummated, pursuant to the terms of the Settlement
Agreement, this order granting Preliminary Approval of the Settlkement Agreement shall be deemed void
ab initio and the Parties shall be deemed to have reserved all of their respective rights, legal positions and
arguments as of the day before entry of this order granting Preliminary Approval, and the Parties may
continue with any litigation, mediation or settlement that they choose.

IT IS SO ORDERED.

Dated: Sune Z, ALO Si Lt 1 iad

. John A, Mendez/
ited States District Judge

4

ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Butcher v. City af Marysville, United States District Court, Eastern District of California, Case No. 2:18-cv-02765-JAM-CKD

 

 
